CULLEN, Commissioner.
Everhart Givens was convicted of the •crime of having alcoholic beverages in his possession in dry territory for the purpose of sale. He has filed a motion for an appeal, claiming that he was entitled to .a peremptory, instruction.
The evidence for the Commonwealth, reduced to the essentials, was that Givens had a reputation as a bootlegger and that a few minutes after he was seen getting out •of an automobile driven by another person, a police officer found a bo-tlte of whiskey on the floor of the automobile, concerning which bottle the driver of the automobile professed to have no knowledge whatsoever.
Evidence of the ■ defendant’s bad reputation with respect to liquor violations, standing alone, .is1 not sufficient to sustain a conviction for a violation of the liquor laws, nor is such evidence, coupled with mere conjecture or suspicion, sufficient to sustain a conviction. Gossett v. Com., 274 Ky. 215, 118 S.W.2d 528; De Attley v. Com., 310 Ky. 112, 220 S.W.2d 106.
The Attorney General, in his brief, frankly agrees that the evidence was insufficient.
The'motion for an appeal is granted, and the judgment is reversed with directions to grant a new trial. If, upon a new trial, the evidence is the same, the court will direct a verdict for the defendant.